DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 14, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boroczky (Pub. No.: US 2019/0172580A1).
With respect to claims 1, 11:
Boroczky discloses a computer-implemented method for generating image findings comprising: receiving speech data from a dictation system (parag. 0031 and 0038 discloses speech being received from a dictation); determining a clinical characterization based on the received speech data (parag. 0031); receiving first image scan data for a first image (parag. 0032); applying a feature extraction process to the received first image scan data to identify at least one feature of the first image (parag. 0023 and 0033); applying a trained machine learning model to the at least one feature of the first image, wherein the trained machine learning model is trained on historical anatomical associations generated for prior images (parag. 0002); determining a first (parag. 0027); generating at least one anatomical association for the first image based on the first classification and the clinical characterization (parag. 0039); and providing the at least one anatomical association for display (fig. 2, item 260 presents the information as in parag. 0015).
With respect to claims 2, 18:
Boroczky discloses the computer-implemented method of claim 1 wherein determining the clinical characterization comprises applying a natural language process to the received speech data (parag. 0009 and 0024).  
With respect to claims 3, 19:
Boroczky discloses the computer-implemented method of claim 1 wherein the trained machine learning model is based on a convolutional neuronal network (parag. 0002 and 0027).
With respect to claim 4:
Boroczky discloses the computer-implemented method of claim 1, further comprising generating a report based on the at least one anatomical association for staging support (parag. 0040). 
With respect to claims 5, 20: 
Boroczky discloses the computer-implemented method of claim 1, further comprising determining a clinical indication based on the received speech data, wherein generating the at least one anatomical association for the first image is based on the clinical indication (parag. 0040-0042).

With respect to claim 6: 
Boroczky discloses the computer-implemented method of claim 5 wherein determining the clinical indication comprises identifying an anatomical term and a characterization of the anatomical term based on the received speech data (parag. 0004).
With respect to claim 14:
Boroczky discloses a system comprising: a database (fig. 1, item 170); and at least one processor communicatively coupled to the database (fig. 1, item 200) and configured to receive speech data from a dictation system (parag. 0031 and 0038 discloses speech being received from a dictation); determine a clinical characterization based on the received speech data (parag. 0031); obtain first image scan data for a first image from the database (parag. 0032);  32 DM2\10549111 2Attorney Docket: 2019P15782USapply a feature extraction process to the received first image scan data to identify at least one feature of the first image (parag. 0023 and 0033); apply a trained machine learning model to the at least one feature of the first image, wherein the trained machine learning model is trained on historical anatomical associations generated for prior images (parag. 0002); determine a first classification of the at least one feature in the first image based on the application of the trained machine learning model to the at least one feature of the first image (parag. 0027); generate at least one anatomical association for the first image based on the first classification and the clinical characterization (parag. 0039); and provide the at least one anatomical association for display (fig. 2, item 260 presents the information as in parag. 0015).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10, 12-13, 15-17are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky (Pub. No.: US 2019/0172580A1) as applied to claim 1 above, and further in view of Kilcher (Pub. No.: US 2018/0003966A1).
With respect to claims 7, 15: 
The rejection of claim 1 is incorporated; Boroczky does not explicitly disclose receiving gaze location data from an eye tracking system, wherein the gaze location data identifies a position of an eye of a technician viewing the first image; and receiving image position data from an image display system, wherein the image position data identifies a position of the first image being viewed by the technician, wherein 
	Kilcher discloses receiving gaze location data from an eye tracking system, wherein the gaze location data identifies a position of an eye of a technician viewing the first image; and receiving image position data from an image display system, wherein the image position data identifies a position of the first image being viewed by the technician, wherein generating the at least one anatomical association for the first image is based on the gaze location data and the image position data (parag. 0083).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Kilcher into the teaching of Boroczky in order to provide a modified-transmissivity zone on a projection surface used to generate a virtual image superimposed onto a real-world view.
With respect to claim 8:
Boroczky discloses the computer-implemented method of claim 1 wherein generating the at least one anatomical association for the first image comprises: obtaining a plurality of candidate anatomical possibilities from a database; and determining the at least one anatomical association based on the plurality of candidate anatomical possibilities (parag. 0004, 0010).
With respect to claims 9, 12, 16:
Boroczky discloses the computer-implemented method of claim 1 further comprising: applying a second trained machine learning model to at least one feature of a second image; and determining a second classification of the at least one feature of the second image based on the application of the second trained machine learning model to the at 
With respect to claims 10, 13, 17:
Boroczky discloses the computer-implemented method of claim 9 wherein the second image is a previously scanned image for a same patient (parag. 0043).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649